362 F.2d 265
Mrs. Bennie CATCHINGS, Appellant,v.CITY OF JACKSON, MISSISSIPPI, Appellee.
No. 22508.
United States Court of Appeals Fifth Circuit.
June 22, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
R. Jess Brown, Alvin J. Bronstein, Jackson, Miss., for appellant.
J. A. Travis, Jr., Thomas H. Watkins, Elizabeth Grayson, Jackson, Miss., for appellee.
Before BROWN and BURGER,* and WISDOM, Circuit Judges.
PER CURIAM.


1
This Mississippi criminal case, removed under 28 U.S.C.A. § 1443, was remanded to the State Court without an evidentiary hearing. Pursuing the same course as taken by this Court in Smith v. City of Jackson, 5 Cir., 1966, 358 F.2d 705 [April 20, 1966]; Smith v. City of Drew (Gertge v. City of Clarksdale), 5 Cir., 1966, 360 F.2d 283 [April 29, 1966]; and McGee v. City of Meridian (Austin v. Mississippi, Grandison v. Mississippi, (Allen v. Mississippi), 5 Cir., 1966, 359 F.2d 846 [April 29, 1966], this case is reversed and remanded for an evidentiary hearing, and with the further direction that the District Court is to stay its hand until the Supreme Court disposes of Rachel v. State of Georgia, 5 Cir., 1965, 342 F.2d 336, and Peacock v. City of Greenwood, 5 Cir., 1965, 347 F.2d 679, which have been argued (34 U.S.L. Week 3369) and are now pending decision (S.Ct. Nos. 147, 471, 659).


2
Reversed and remanded.



Notes:


*
 Of the District of Columbia Circuit, sitting by designation